Name: Regulation (EEC) No 2307/70 of the Council of 10 November 1970 amending, as regards certain cheeses, Regulation (EEC) No 823/68 determining the groups of products and the special provisions for calculating levies on milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 758 Official Journal of the European Communities 17.11.70 Official Journal of the European Communities No L 249/ 13 REGULATION (EEC) No 2307/70 OF THE COUNCIL of 10 November 1970 amending, as regards certain cheeses, Regulation (EEC) No 823/68 determining the groups of products and the special provisions for calculating levies on milk and milk products whereas , similarly, the levies on certain sheep or buf ­ falo cheeses falling, until now, within tariff sub-heading No 04.04 E I (b) 3 may be reduced if the free-at ­ Community-frontier price is at least 70 units of account per 100 kg, account being taken of the typical charac ­ teristics of these cheeses ; Whereas , therefore , Regulation (EEC) No 823/68 should be amended and certain tariff sub-headings should be clarified ; Whereas , in accordance with Article 19 (1 ) of Regu ­ lation (EEC) No 804/68 , the tariff nomenclature result ­ ing from the provisions of this Regulation must be incorporated in the Common Customs Tariff ; HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community.; Having regard to Council Regulation (EEC) No 804/ 681 of 27 June 1968 on the common organisation of the market in milk and milk products , as last amended by Regulation (EEC) No 1253/702 and in particular Article 14 (6 ) thereof ;- Having regard to the proposal from the Commission ; Whereas , in accordance with Council Regulation (EEC) No 823/683 of 28 June 1968 determining the groups of products and the special provisions for calculating levies on milk and milk products , as last amended by Regulation (EEC) No 2197/69 ,4 the levies applicable to processed cheeses falling within tariff sub-headings Nos 04.04 D II (a ) 1 and . 04.04 D II (a) 2 concern products of a fat content by weight referred to dry matter not exceeding 46% or exceeding 46% respec ­ tively ; whereas , however , experience has shown that for cheeses sold as 45% , the 46% limit is too low ; Whereas this is also true of cheeses sold at 60% (fat content by dry weight); whereas these products must, in order to fall within tariff sub-heading No 04.04 E I '(b) 2 (bb), have a fat content by weight not exceeding 39% , which is also too low a limit ; Whereas the levy applicable to the sheep cheeses known as 'Kashkaval ' and falling at present within tariff sub-heading No 04.04 E I ( b ) 3 , a levy which is identi ­ cal to that applied to the pilot product, may be re ­ duced if the free-at-Community-frontier price is at least 85 units of account per 100 kg ; ¢ Article 1 Article 7 of Regulation .(EEC) No 823/68 shall be amended as follows : 1 . At point 4, the sub:heading '04.04 E I (c) V shall be substituted for the sub-heading .'04.04 E I (c)'. 2 . At point 5 , the words ' tariff heading Nos 04.04 E I (c) 2 and 04.04 E II (b)'" shall be substituted for the words ' tariff heading No 04.04 E II (b)'. Article 2 The following shall be substituted for Article 8 of Regulation (EEC) No 823/68 : 'Article 8 Where products in Group 11 , originating in and coming from the territory of third countries , are imported into the Community at a price not less than : 1 OJ No L 148 , 28.6.1968 , p. 13 . 2 OJ No L 143 , 1.7.1970 , p . 1 . 3 OJ No L 151 , 30.6.1968 , p. 3 . 4 OJ No L 279 , 6.11.1969; p . 3 .  85 units of account per 100 kg for products falling within tariff sub-heading No 04.04 E I (b) 2 , or Official Journal of-the European Communities 759 1 . Not exceeding 48 % 2 . Exceeding 48 % (b) Exceeding 36% E. Other :  70 units of account per 100 kg for products falling within tariff sub-heading No 04.04 E I (b) 3 , the levy per 100 kg of such products shall be equal to : 1 . the threshold price less 85 units of account, if the product falls within tariff sub-heading No 04.04 EI (b) 2 (aa) or 04.04 E I (b) 3 ;  2 . the sum of the following components , if the product falls within tariff sub-heading No 04.04 EI (b ) 2 (bb): (a) a component equal to the levy calculated in accordance with point 1 , (b) a component of 20 units of account'. I. Not grated or powdered, of a fat content by weight not exceeding 40% and a water content by weight of the non-fatty matter : ( a ) Not exceeding 47% (b ) Exceeding 47% but not exceeding 72% : 1 . Cheddar, including Chester Article 3 2 . . Tilsit , Havarti, Esrom and Kashkaval , of a fat content by weight referred to dry matter : b (aa) Not exceeding 48 % (hb) Exceeding 48 % 3 . Cheese of sheep's milk or buf ­ falo milk , in containers contain ­ ing brine or in sheep- or goat ­ skin bottles'1 In Annex I to Regulation (EEC) No 823/68 , in the column sub-headed 'Groups of products according to the nomenclature in Annex II ' the sub-heading No '04.04 E I (b ) 4' shall be added to Group 11 be ­ tween the sub-headings Nos '04.04 E I (b ) 3 ' and ' 04.04 E I (c)'. Article 4 4. - Other ( c) Exceeding 72 % : 1 1 . In immediate packings of a net capacity not exceeding 500 g 2 . Other'. Article 5 Annex II to Regulation (EEC) No 823/68 shall be amended as follows : 1 . Against sub-headings Nos 04.02 A II and 04.02 B I , the description 'Milk and cream, in powder or granules' shall be substituted for the description 'Milk and cream, in powder'; 2 . Against sub-headings Nos 04.02 A III and 04.02 B II , the description 'Milk and cream, other than in powder or in granules ' shall be substituted for the description 'Milk and cream, other than in powder' ; 3 . Sub-headings Nos 04.04 D and 04.04 E I shall be amended as follows : '04.04 D. Processed cheese, not grated or powdered : I. (unchanged ) The tariff nomenclature resulting from the provisions of Article 4 and shown in the Annex to this Regula ­ tion shall be incorporated in the Common Customs Tariff . Article 6 1 . This Regulation shall enter into force on 1 January 1971 . II . Other, of a fat content by weight : 2 . The amendments to the tariff nomenclature made by this Regulation shall not affect import and export licences issued before the date of entry into force of this Regulation . ( a) Not exceeding 36% and of a fat content by weight referred to dry matter : This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 10 November 1970 . For the Council The President H. D. GRIESAU b Inclusion under this sub-heading is subject to conditions . to be determined by the competent authorities . 760 Official Journal of the European Communities ANNEX CCT heading No Description of goods Rate of autonomous duty % or. levies (L) (for information ) 1 2 3 04.02 (unchanged) . A. (unchanged) I. (unchanged) II . Milk and cream , in powder or granules : (a ) and (b) (unchanged) III . Milk and cream, other than in powder or granules : (a ) and (b) (unchanged) B. (unchanged) I. Milk and cream , in powder or granules : (a ) and (b) (unchanged) II . Milk and cream , other than in powder or granules : (a ) and (b) (unchanged ) 04.04 (unchanged) A. to C. (unchanged) D. Processed cheeses , not grated or powdered : , I. (unchanged) II . (unchanged) (a ) (unchanged) 1 . Not exceeding 48% 2. Exceeding 48% (b) (unchanged) 23 (L) 23 (L) E. (unchanged) I. Not grated or powdered , of a fat content by weight not exceeding 40% and a water content by weight of the non-fatty matter : (a ) (unchanged) (b) (unchanged) 1 . (unchanged) 2 . Tilsit , Havarti , Esrom and Kashkaval , of a fat content by weight referred to dry matter : b ( aa ) and (bb) (unchanged) 3 . Cheese of sheep milk or buffalo milk , in brine or iÃ ± sheepskin or goatskin bottles b 4. Other (c) Exceeding 72% : 1 . In immediate packings of a net capacity not ex ­ ceeding 500 g 2. Other II . (unchanged) 23 (L) 23 (L) 23 (L) 23(L) b Inclusion under this tariff sub-heading is subject to conditions to be determined by the competent authorities.